DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 37-38, 41, 43-44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160182586 A1).
For claim 35, Li discloses a performed in a network node of a communication system, for content distribution in the communication system (see a communication system shown in FIG. 8), the method comprising: 
determining, as a first determination, that first and second communication devices fulfill a proximity criterion for multicasting to the first and second communication devices from a radio access node of the communication system (“the at least two DASH clients may request segment content … an interval for receiving the segment request message is within a preset range, the DASH proxy may determine to send the segment content in a multicast mode”, [0069]);
In S120, the DASH proxy may determine, according to related information of the media, to send the segment content to the UE in a unicast or multicast mode”, [0068]), that a first service request from the first communication device and a second service request from the second communication device will involve delivery of first content that is common as between the first and second service requests (“the at least two DASH clients may request segment content of a same segment of the media, or may request segment content of different segments of the media”, [0069]) and will further involve coincident delivery of second content that is associated with the first content to the first communication device and coincident delivery of third content that is associated with the first content to the second communication device, where the second content differs from the third content (suggested by “the at least two DASH clients … or may request segment content of different segments of the media”, [0069]); and
responsive to the first and second determinations, configuring the radio access node to use multicasting for delivering the first content to the first and second communication devices (“same media content, of multiple users, on unicast bearers is multicast by using an MBMS channel”, [0039] or “the DASH proxy may determine to send the segment content in a multicast mode”, [0069]).
Li does not specifically discloses using respective coincident unicasting for delivering the second content to the first communication device and the third content to However, Li teaches contents can be sent in unicast transmission (“to send the segment content to the UE in a unicast or multicast mode, for example, …, to send the segment content in a unicast or multicast mode”, [0066]). It would be obvious to an ordinary skilled in the art to use unicast transmission for the non-common parts of the content of the two devices to each device. Furthermore, one skilled in the art would know that the content to a device must be received in ordered/coincident fashion. When the DASH proxy receives s request for content segments from each of two clients, it would transmit the content segments that are the same for both requests in the multicast mode and would transmit those content segments that are unique to each request in the unicast mode for efficiency purpose. Note that the specification does not give any definition of it (the word “coincident” is not mentioned in the specification), therefore, it does not carry any patentable weight. Furthermore, Li discloses a content delivery in response to content request consisting of two parts of unique one and common (with other requests) one is considered as a coincident delivery.
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to use respective coincident unicasting for delivering the second content unique to the first communication device and the third content unique to the second communication device while sending the content common to both devices in multicast for the benefit of receiving contents in proper order to each device and for efficiency and saving power.
Claims 41 and 47 are rejected because they are a network node, a communication device and a network device claims included in claim 1, and each of them has basically the same subject matter.
As to claims 37 and 43, Li discloses claims 35 and 41, further comprising providing instructions to the radio access node for conveyance to the first and second communication devices, the instructions for the first communication device the  indicating how to assemble the first and second content to form first combined content for playing by the first communication device, and the instructions for the second communication device indicating how to assemble the first content and the third content to form second combined content for playing by the second communication to send the segment content to the UE in a unicast or multicast mode, for example, may determine, according to whether the BM-SC is currently multicasting the segment content of the media, or whether the DASH proxy has received a request that is sent by another user and that requests the segment content of the media, to send the segment content in a unicast or multicast mode”, [0066] in view of parent claims). 
As to claims 38 and 44, Li discloses claims 35 and 41,  further comprising making the second determination based on Requests (“an interval for receiving the segment request message is within a preset range, the DASH proxy may determine to send the segment content in a multicast mode”, [0069] and “to send the segment content to the UE in a unicast or multicast mode, for example, may determine, according to whether the BM-SC is currently multicasting the segment content of the media, or whether the DASH proxy has received a request that is sent by another user and that requests the segment content of the media, to send the segment content in a unicast or multicast mode”, [0066]). 
        
Claims 39-40 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160182586 A1) in view of Papakostas (US 20110053513 A1).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
As to claims 39 and 45, Li discloses claims 38 and 44, and is silent but Papakostas, in the field of endeavor of wireless communication, discloses the two communication devices execute respective agent functions that report device locations, and the network node of the communication system sends the reported device locations or service-area information derived therefrom, to the network device as the location information (“To determine a location of the example wireless communication device 110 and 112, the example wireless monitor 116 includes the location interface 312 configured to, for example, detect and/or determine the locations to which the example wireless communication devices 110 and 112 are moved”, [0031]), location information on a location of the given communication device and conveying the location information to a network device (“Operating parameter values monitored, acquired and/or otherwise collected by the example wireless monitor 116 include, but are not limited to signal strength information, bandwidth information, frame-rate information (e.g., in fps), data rate information (e.g., in bps), audio quality information, tower/base-station identification information, location information, and/or carrier name information. Operating parameter values of the carrier and/or the carrier network may also be acquired by the example data acquisition engine 120”, [0043] in view of FIG. 1).
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Papakostas above to the wireless 
As to claims 40 and 46, Li discloses claims 35 and 41, and is silent but Papakostas, in the field of endeavor of wireless communication, discloses the first content comprises audio or media content, the second content comprises a first advertisement, or first supplemental content for the audio or media content, and the third content comprises a second advertisement, or second supplemental content for the audio or media content (“Media presentation consumption by target audience members generally includes listening to audio information and/or viewing video information. Media presentations may include, for example, radio programs, music, television programs, movies, still images, web pages, advertisements, video games, mobile applications (e.g., iPhone.RTM. application(s), social networking applications, browser applications), e-mail messages, text messages etc. Companies and/or organizations that provide one or more media presentations, such as advertisers, broadcast networks, etc., are often interested in the viewing and/or listening experience for a target audience”, [0002] in view of the parent claims). 
Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Papakostas above to the wireless system disclosed by Li for the benefit of delivering the content that users wanted ([0003] of Papakostas).
Response to Arguments
Applicant's arguments filed 12/09/20 have been fully considered but they are persuasive.
	For independent claim 35, Applicant argued: 
	a) Li does not suggest “delivering a commonly-requested segment of the media to the two or more clients while coincidentally delivering different segments of the media to those clients (or coincidentally delivering anything related to the commonly-requested segment)” (1st paragraph of Page 10);
	b) “There is no instance or case where Li’s network multicasts a segment to two or more users while coincidentally delivering distinct further segments of the media to those same users” (1st paragraph of Page 11).
	In response, Examiner respectfully disagrees:
	a) Li reads [0068] “the DASH proxy has received a request that is sent by another user and that requests the segment content of the media, to send the segment content in a unicast or multicast mode” and [0069] “the at least two DASH clients may request segment content of a same segment of the media, or may request segment content of different segments of the media. When a quantity of the segment request messages exceeds a preset threshold, and an interval for receiving the segment request message is within a preset range, the DASH proxy may determine to send the segment content in a multicast mode”. One ordinary skilled in the art would understand based on the above teaching that when the DASH proxy receives s request for content segments from each of two or more clients, it would transmit the content segments that coincident delivery”. However, the specification does not give any definition of it (the word “coincident” is not mentioned in the specification), therefore, it does not carry any patentable weight. Furthermore, Li discloses a content delivery in response to content request consisting of two parts of unique one and common (with other requests) one is considered as a coincident delivery. Therefore, Applicant’s argument is not persuasive;
	b) Li clearly discloses multicast in [0069] “” as cited in the office action. Therefore, Applicant’s argument is not persuasive.
	For claims 41 and 47, Applicant argued 41 and 47 are different and does not have the same subject matter.
In response, Examiner respectfully disagrees. Claim 41 is the network node claim and 47 is a communication device/client claim. Both the network node and the client device  are included in the method of claim 35, they are integrated parts of the invention with no pieces can be absent in the invention.
	Applicant’s other arguments (on claims 37, 38 and 43 and etc.) are all focus on Li does not discloses “coincident delivery”. First, the specification does not give any definition of it (the word “coincident” is not mentioned in the specification), therefore, it does not carry any patentable weight. Second, Li discloses a content delivery in coincident delivery. Therefore, Applicant’s argument is not persuasive
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462